EXHIBIT 10.2 OPERATING AGREEMENT DATED August 27, 2009 OPERATOR: MEGAWEST ENERGY MISSOURI CORP. CONTRACT AREA: Sections 4 thru 9 inclusive, Township 33N, Range 32W; Sections 1 thru 12 inclusive, Township 33N, Range 33W in Barton County, Missouri; The westernmost 18 sections of Township 34N, Range 32W; the westernmost 24 sections of each of Townships 35N, 36N, 37N, Range 32W; Sections 27 thru 34 inclusive, Township 38N, Range 32W; Townships 34N, 35N, 36N, 37N, Range 33W; and Sections 25 thru 36 inclusive, Township 38N, Range 33W all in Vernon County, Missouri; Sections 3 thru 10 inclusive and Sections 15 thru 22 inclusive, Township 38N, Range 32W; Sections 1 thru 24 inclusive, Township 38N, Range 33W in Bates County, Missouri; Sections 11 thru 14 inclusive, Township 23S, Range 24E; Sections 7 thru 18 inclusive, Township 23S, Range 25E, Linn County, Kansas; Sections 23, 24, 25, 26, 35, 36, Township 23S, Range 24E; the easternmost 12 sections of each of Townships 24S, 25S, 26S, Range 24E; Sections 1, 2, 11, 12, 13, 14, 23, 24, Township 27S, Range 24E; Sections 19 thru 36 inclusive, Township 23S, Range 25E; Townships 24S, 25S, 26S, Range 25E; Sections 1 thru 24 inclusive, Township 27S, Range 25E all in Bourbon County, Kansas BARTON, VERNON and BATES COUNTIES, STATE OF MISSOURI, AND LINN and BOURBON COUNTY, STATE OF KANSAS 1 OPERATING AGREEMENT (continued) TABLE OF CONTENTS Page Article I. DEFINITIONS 4 Article II. EXHIBITS 8 Article III. INTERESTS OF PARTIES 8 A.Oil and Gas Interests: 8 B.Interests of Parties in Costs and Production: 9 C.Subsequently Created Interests: 9 Article IV. TITLES A.Title Examination: 10 B.Loss or Failure of Title: 10 Article V. OPERATOR 13 A.Designation and Responsibilities of Operator: 13 B.Resignation or Removal of Operator and Selection of Successor: 13 C.Employees and Contractors: 14 D.Rights and Duties of Operator: 15 Article VI. DRILLING AND DEVELOPMENT 17 A.Pre-Project Wells: 17 B.Initial Phase: 19 C.Subsequent Phases: 21 D.Funding of Operations: 23 E.Adjustment of Project Ownership: 24 F.Resuming Operations at Existing Projects 25 G.Future Projects - Third Project: 27 H.Future Projects - Fourth Project: 27 I.Future Projects - Projects Subsequent to Fourth Project: 28 J.Non-Operator's Option to Acquire Additional Interests in Future Projects: 28 K. Construction of Facilities: 29 L.Taking Production in Kind: 30 M.Marketing: 31 Article VII. EXPENDITURES AND LIABILITY OF PARTIES 31 A.Liability of Parties: 31 B.Advances: 34 C.Defaults and Remedies: 35 D.Rentals, Shut-in Well Payments and Minimum Royalties: 36 E.Taxes: 36 Article VIII. ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST 37 A.Surrender of Leases: 37 B.Renewal or Extension of Leases: 38 2 OPERATING AGREEMENT (continued) C.Acreage or Cash Contributions: 39 D.Assignment; Maintenance of Uniform Interest: 40 E.Waiver of Rights to Partition: 40 F.All Transfers Subject to this Agreement: 41 Article IX. INTERNAL REVENUE CODE ELECTION 41 Article X. CLAIMS AND LAWSUITS 41 Article XI. FORCE MAJEURE 42 Article XII. NOTICES 42 Article XIII. TERM OF AGREEMENT 43 Article XIV. COMPLIANCE WITH LAWS AND REGULATIONS 44 A.Laws, Regulations and Orders: 44 B.Governing Law: 44 C.Regulatory Agencies: 44 Article XV. MISCELLANEOUS 44 A.Execution: 44 B.Successors and Assigns: 45 C.Counterparts: 45 D.Severability: 45 E. Preparation: 45 Article XVI. OTHER PROVISIONS 45 A.Definitions: 45 B.Technical Committee 46 C.Lease Payments 47 D.Operator’s Employees 47 E.Pipeline/Gathering Line Construction or Acquisition 48 F.Assignment 48 G.Right of First Offer 49 H.Governing Document 49 3 OPERATING AGREEMENT (continued) OPERATING AGREEMENT THIS AGREEMENT, entered into by and between MEGAWEST ENERGY MISSOURI CORP., hereinafter designated and referred to as "Operator", and the signatory party or parties other than Operator, sometimes hereinafter referred to individually as "Non-Operator", and collectively as "Non-Operators" (Operator and Non-Operators, collectively, hereinafter referred to as the “Parties”, and each individually referred to as a “Party”) . WITNESSETH: WHEREAS, the Partiesare owners of Oil and Gas Leases and/or Oil and Gas Interests in the land identified in Exhibit "A", and the Parties have reached an agreement to explore and develop these Leases and/or Oil and Gas Interests for the production of Oil and Gas to the extent and as hereinafter provided, NOW, THEREFORE, it is agreed as follows: Article I.
